Case 1:14-cv-02887-JLK-MEH Document 187-3 Filed 06/20/19 USDC Colorado Page 1 of 1




                                Menocal, et al. v. The Geo Group, Inc.
                                    1:14-cv-02887-JLK-MEH

                          Index of Exhibits to Declarations In Support of
                   GEO’s Response in Opposition to Plaintiff’s Motion to Compel

 Exhibit                                        Description
   A     Email correspondence sent by and between Valerie Brown on behalf of GEO and Michael
         Simone and Plaintiffs’ Counsel dated June 19, 2019.
    B     Proposed revisions to the Third Rule 30(b)(6) Notice provided by Valerie Brown to
          Plaintiffs’ counsel.
    C     An excerpt from the publicly available 2011 Performance Based National Detention
          Standards (https://www.ice.gov/doclib/detention-standards/2011/pbnds2011r2016.pdf).
    D     GEO’s policy relating to third party digital and video recording.

    E     Correspondence from John E. Fabbricatore, Acting Denver Field Office Director dated June
          20, 2019.
    F     News article from The Denver Channel titled “Fort Carson rape suspect among 3 detainees
          who escaped from Aurora ICE facility.”
    G     Excerpts from 2018 Proposed Amendments to the Federal Rules of Appellate, Bankruptcy,
          and Civil Procedure, and the Federal Rules of Evidence, Request for Comment.
    H     Renderings of the Aurora Detention Center produced by GEO during discovery in this case.

    I     News article from Quartz titled “Nothing Pixilated Will Stay Safe on the Internet.”
